Name: 2010/129/CFSP: Council Decision 2010/129/CFSP of 1Ã March 2010 amending Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia
 Type: Decision
 Subject Matter: international security;  defence;  European construction;  cooperation policy;  Africa;  international affairs;  international trade
 Date Published: 2010-03-02

 2.3.2010 EN Official Journal of the European Union L 51/23 COUNCIL DECISION 2010/129/CFSP of 1 March 2010 amending Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 12 February 2008, the Council adopted Common Position 2008/109/CFSP concerning restrictive measures against Liberia (1). (2) On 17 December 2009, the United Nations Security Council adopted Resolution (UNSCR) 1903 (2009) renewing the restrictive measures on travel for a further period of 12 months and amending the restrictive measures on arms. (3) Common Position 2008/109/CFSP should be amended accordingly. (4) Further action by the Union is needed in order to implement certain of these measures, HAS ADOPTED THIS DECISION: Article 1 Common Position 2008/109/CFSP shall be amended as follows: 1. Article 1 shall be replaced by the following: Article 1 Member States shall take the necessary measures to prevent the direct or indirect supply, sale or transfer of arms and any related materiel and the provision of any assistance, advice or training related to military activities, including financing and financial assistance, by nationals of Member States or from the territories of Member States, or using the flag vessels or aircraft of Member States, to all non-governmental entities and individuals operating in the territory of Liberia. 2. Article 2 shall be replaced by the following: Article 2 1. Article 1 shall not apply to: (a) arms and related materiel as well as technical training and assistance intended solely for support of or use by the United Nations Mission in Liberia (UNMIL); (b) protective clothing, including flak jackets and military helmets, temporarily exported to Liberia by United Nations personnel, representatives of the media and humanitarian and development workers and associated personnel, for their personal use only; (c) other non-lethal military equipment intended solely for humanitarian or protective use, and related technical assistance and training, as notified in advance to the Committee established under paragraph 21 of UNSCR 1521(2003) (the Sanctions Committee); 2. The supply, sale or transfer of arms and related materiel or the provision of services, referred to in points (a) and (c) of paragraph 1 shall be subject to an authorisation granted by the competent authorities of the Member States. Member States shall consider deliveries under points (a) and (c) of paragraph 1 on a case-by-case basis, taking full account of the criteria set out in Council Common Position 2008/944/CFSP defining common rules governing control of exports of military technology and equipment (2). Member States shall require adequate safeguards against misuse of authorisations granted pursuant to this paragraph and, where appropriate, make provisions for repatriation of the delivered arms and related materiel. 3. Member States shall notify the Sanctions Committee in advance of any shipment of arms and related materiel to the Government of Liberia or any provision of assistance, advice or training related to military activities for the Government of Liberia except those referred to in points (a) and (b) of paragraph 1. Article 2 This Decision shall enter into force on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 1 March 2010. For the Council The President D. LÃ PEZ GARRIDO (1) OJ L 38, 13.2.2008, p. 26. (2) OJ L 335, 13.12.2008, p. 99.